Title: To George Washington from George Clinton, 30 March 1781
From: Clinton, George
To: Washington, George


                  
                     Sir
                     Albany March 30th 1781
                  
                  We do ourselves the honor to inclose your Excellency Copy of a Message from his Excellency the Governor with a Copy of the Letter referred to therein.  Could the Legislature have afforded immediate Relief, or was there the least prospect of procuring any Provisions of the meat kind in time to prevent the Evils, we should not have troubled you on the occasion: But altho’ we have impowered our State Agent to draw on our Treasury for Money to make purchases of Beef yet he cannot derive any advantage from it as the Treasury is entirely destitute of Money; nor is there the least prospect that any will come in until a new State Currency which we have directed to be issued can be prepared for emission, and that we cannot reasonably expect to be in less than two Months.  We are therefore impelled by the irresistable force of Necessity again to intreat your Excellency’s intervention and beg that Orders may be given for a continued Supply; for should the Troops be under the necessity of abandoning the Posts they now occupy, they will be instantly followed by all the remaining Inhabitants, occasion unspeakable Distress to them be productive of a very prejudicial Influence on the Minds of the People, afford an advantage to the Enemy and be extensively detrimental to the Army and the States in general.  The alarming Prospect before us can only appologize for this Intrusion, and we are persuaded it will be a sufficient one with a Gentleman who feels so sensibly for every part of the Country.  We are with great Respect & Esteem Your Excellency’s most Obedt Servants.  Signed at the Request of the Legislature
                  
                     Geo: Clinton
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Albany March 29th 1781
                     
                     I am again reduced to the disagreable Necessity of informing your Excellency that the Distresses which the Troops under my command experience for want of Provisions as represented in my Letter of the 27th Ulto still exists; and as the small Supplies we had then to depend upon are now exhausted I have been already obliged for want of Provisions to issue Orders to withdraw to Saratoga the Troops stationed at Fort Edward and I am hourly under Apprehensions that the remaining different Posts occupied for the defence of the Frontiers of this State will be abandoned and the Country left open to the Ravages of the Enemy unless some Means can be immediately taken to furnish them with Subsistence.  I am with great Respect Your Excellency’s most Obedt Servt
                     
                        James Clinton
                     
                     
                        (Copy)
                     
                  
                  
                Enclosure
                                    
                     "Gentlemen.Albany 29th March 1781.
                     In addition to my Message of the 28th Ulto with a Letter from Brigr General James Clinton I now transmit you another Letter from him of this Days Date which I have to recommend to your Attention.
                     
                        Geo: Clinton"
                     
                     
                        (Copy)
                     
                  
                  
               